                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENDELL EATMON,                                     Case No. 19-cv-07829-HSG
                                   8                     Petitioner,                         ORDER OF DISMISSAL
                                   9              v.

                                  10     PEOPLE OF THE STATE OF CAL,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2019, petitioner filed a pleading titled “Requesting for a Stay in

                                  14   Obedience.” Dkt. No. 1. In this pleading, petitioner stated that on October 18, 2019, in Alameda

                                  15   County Superior Court Case No. 173422, Judge Hymer held a hearing to schedule a hearing to

                                  16   determine whether petitioner is eligible for resentencing pursuant to Cal. Penal Code § 1170(d).

                                  17   Dkt. No. 1. Petitioner requested that the Court stay the “one year time limitation to file his federal

                                  18   habeas petition within this court on the return back to prison.” Dkt. No. 1. That same day, the
                                  19   Clerk notified petitioner that there was no habeas petition pending with this court; that the Court

                                  20   had opened his request for stay as a new action, case number 19-cv-07829 HSG; and that

                                  21   petitioner should submit a completed petition on the proper form by January 6, 2020, or the action

                                  22   would be dismissed. Dkt. No. 4. If, however, petitioner had not intended to file a civil action, he

                                  23   should so inform the Court by January 6, 2020. Dkt. No. 4. The Clerk also notified petitioner that

                                  24   he had failed to either pay the $5 filing fee required to open a federal habeas petition, or file an in

                                  25   forma pauperis application, and should do so by January 6, 2020, or this action would be

                                  26   dismissed. Dkt. No. 2.
                                  27          On December 9, 2019, petitioner informed the Court that while he did intend to file a civil

                                  28   action in this court, he simply sought an order staying the statute of limitations for filing a federal
                                   1   habeas petition pending the outcome of state court proceedings but did not intend to file a federal

                                   2   habeas petition at the present time. Dkt. No. 5.

                                   3          The deadline has passed both (1) for either paying the filing fee or filing an in forma

                                   4   pauperis application, and (2) for filing a petition on the proper form. Petitioner has done neither.

                                   5   Accordingly, this action is dismissed for failure to pay the filing fee and to file a petition on the

                                   6   proper form. Any request to reopen this case must be accompanied by (1) either the full filing fee

                                   7   or an in forma pauperis application and (2) a habeas petition on the proper form.1

                                   8          The Clerk shall enter judgment in favor of respondent and close this file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 1/31/2020

                                  11                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  12                                                      United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23
                                       1
                                  24     Petitioner has stated that he intended to file a civil action that would stay the limitations period to
                                       file his federal habeas petition. In order to seek such a stay, petitioner must first file a federal
                                  25   habeas petition. Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005) (prisoners who may run risk of
                                       federal statute of limitations expiring while they are exhausting their state remedies may avoid this
                                  26   predicament by filing a “protective” petition in federal court and asking federal court to stay and
                                       abey federal habeas proceedings until state remedies are exhausted). However, pursuant to the
                                  27   Younger abstention doctrine, a federal court may not intervene in state court proceedings. See
                                       Younger v. Harris, 401 U.S. 37, 43-54 (1971) (under principles of comity and federalism, a federal
                                  28   court should not interfere with ongoing state criminal proceedings by granting injunctive or
                                       declaratory relief absent extraordinary circumstances).
                                                                                            2
